DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application IT 10201900005156 filed in Italian Patent and Trademark Office on April 5, 2019 and receipt of a certified copy thereof.
Information Disclosure Statement
The information disclosure statement (IDS) filed on April 1, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Claim Objections
Claims 3, 5, 6, 24, 25, 28, 29 and 30-32 are objected to because of the following informalities:  
In claim 3, lines 2-3, “the first pattern of electrically-conductive formations, the second pattern of electrically-conductive formations” should read --the first pattern of electrically-conductive structures, the second pattern of electrically-conductive structures--. A support can be found at least in lines 3-6 of the base claim 1.
In claim 5, lines 2-3, “the first pattern of electrically-conductive formations or the second pattern of electrically-conductive formations” should read --the first pattern of electrically-conductive structures or the second pattern of electrically-conductive structures--.
In claim 6, lines 3-4, “the first pattern of electrically-conductive formations” should read --the first pattern of electrically-conductive structures--.
In claim 6, lines 4-5, “the second pattern of electrically-conductive formations” should read --the second pattern of electrically-conductive structures--.

In claim 24, lines 2-3, “the first pattern of electrically-conductive formations or the second pattern of electrically-conductive formations” should read --the first pattern of electrically-conductive structures or the second pattern of electrically-conductive structures--. A support can be found at least in lines 2-5 of the base claim 21.
In claim 25, lines 3-4, “the first pattern of electrically-conductive formations” should read --the first pattern of electrically-conductive structures--.
In claim 25, lines 4-5, “the second pattern of electrically-conductive formations” should read --the second pattern of electrically-conductive structures--.
In claim 25, lines 7-9, “the electrically-conductive formations in the first pattern of electrically-conductive formations and in the second pattern of electrically-conductive formations” should read --the electrically-conductive structures in the first pattern of electrically-conductive structures and in the second pattern of electrically-conductive structures--.
In claim 28, lines 1-2, “the first or second patterns of electrically-conductive formations includes an array of electrically-conductive formations” should read --the first or second patterns of electrically-conductive structures includes an array of electrically-conductive structures--.
In claim 28, line 3, “the periphery of the substrate” should read --a periphery of the substrate--.
In claim 29, lines 1-2, “the array of electrically-conductive formations includes electrically-conductive formations” should read --the array of electrically-conductive structures includes electrically-conductive structures--.
In claim 30, lines 14-15, “the at least one semiconductor” should read --the at least one semiconductor die--. A support can be found at least in line 14 of claim 30.

In claim 30, line 16, “the second pattern of electrically-conductive formations” should read --the second pattern of electrically-conductive structures--. A support can be found at least in line 6 of claim 30.
In claim 31, lines 1-2, “the first or second patterns of electrically-conductive formations includes an array of electrically-conductive formations” should read --the first or second patterns of electrically-conductive structures includes an array of electrically-conductive structures--.
In claim 31, line 3, “the periphery of the substrate” should read --a periphery of the substrate--.
In claim 32, lines 1-2, “the array of electrically-conductive formations includes electrically-conductive formations” should read --the array of electrically-conductive structures includes electrically-conductive structures--
Appropriate correction is required.
Allowable Subject Matter
Claims 1, 2, 4, 7 and 8 are allowable at this time, pending updated search before the Examiner's next response, because the prior art of record neither anticipates nor render obvious the limitation of the base claim 1 that recites “forming, by laser beam processing, a first pattern of electrically-conductive structures at a first surface of a laminar substrate of laser direct structuring material; forming, by the laser beam processing, a second pattern of electrically-conductive structures at a second surface of the substrate, the second surface being opposite the first surface; and forming electrically-conductive vias through the substrate between the first surface of the substrate and the second surface of the substrate, the electrically-conductive vias coupled to at least one of the electrically-conductive structures in the first pattern of electrically-
Claims 3, 5 and 6 would be allowable if rewritten or amended to overcome the claim objection, set forth in this Office action.
Claims 21-23, 26 and 27 are allowable at this time, pending updated search before the Examiner's next response, because the prior art of record neither anticipates nor render obvious the limitation of the base claim 21 that recites “forming, by laser beam processing, a first pattern of electrically-conductive structures at a first surface of a laminar substrate of laser direct structuring material; forming, by the laser beam processing, a second pattern of electrically-conductive structures at a second surface of the substrate, the second surface being opposite the first surface; 3Application No. 16/837,565 Reply to Restriction Requirement Dated October 6, 2021 forming electrically-conductive vias through the substrate between the first surface of the substrate and the second surface of the substrate, the electrically-conductive vias coupled to at least one of the electrically-conductive structures in the first pattern of electrically-conductive structures and in the second pattern of electrically-conductive structures; and forming a copper layer on the first pattern of electrically-conductive structures, the second pattern of electrically-conductive structures, and the electrically-conductive vias” in combination with other elements of the base claim 21.
Claims 24, 25, 28 and 29 would be allowable if rewritten or amended to overcome the claim objection, set forth in this Office action.
Claims 30-32 would be allowable if rewritten or amended to overcome the claim objection, set forth in this Office action.


Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
This application is in condition for allowance except for the following formal matters: See objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number i.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        March 9, 2022